Reversed and Remanded in Part; Affirmed in Part and Memorandum Opinion filed
January 19, 2012.




                                         In The

                           Fourteenth Court of Appeals
                                     ____________

                                  NO. 14-11-00473-CV
                                    ____________

                            JANIS KAY GILLEY, Appellant

                                            V.

                            RICHARD A. GILLEY, Appellee


                         On Appeal from the 387th District Court
                                 Fort Bend County, Texas
                          Trial Court Cause No. 10-DCV-180499


                             MEMORANDUM OPINION

       This is an appeal from a judgment signed April 15, 2011. On January 6, 2012, the
parties filed a joint motion to enforce a settlement agreement. See Tex. R. App. P. 42.1.
The motion is granted.

       Accordingly, we reverse the division of property and remand only that portion of
the judgment to the trial court for entry of a modified decree in accordance with the terms
of the parties’ agreement. The remainder of the trial court’s judgment of April 15, 2011 is
affirmed.

                                                 PER CURIAM




Panel consists of Justices Seymore, Boyce, and Jamison.




                                            2